Name: COMMISSION REGULATION (EC) No 775/97 of 28 April 1997 determining the extent to which applications lodged in April 1997 for import licences for certain poultrymeat sector products pursuant to Regulation (EC) No 2497/96 can be accepted
 Type: Regulation
 Subject Matter: tariff policy;  animal product;  European construction;  Asia and Oceania;  EU finance
 Date Published: nan

 No L 112/26 PENI Official Journal of the European Communities 29 . 4. 97 COMMISSION REGULATION (EC) No 775/97 of 28 April 1997 determining the extent to which applications lodged in April 1997 for import licences for certain poultrymeat sector products pursuant to Regulation (EC) No 2497/96 can be accepted HAS ADOPTED THIS REGULATION:THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 2497/96 of 18 December 1996 laying down rules for the application in the poultrymeat sector of the system provided for by the Association Agreement and the Interim Agreement between the European Community and the State of Israel ('), and in particular Article 4 (5) thereof, Whereas the applications for import licences lodged for the second quarter of 1997 are for quantities less than the quantities available and can therefore be met in full ; Whereas the surplus to be added to the quantity available for the following period should be determined, Article 1 1 . Applications for import licences for the period 1 April to 30 June 1997 submitted pursuant to Regulation (EC) No 2497/96 shall be met as referred to in Annex I. 2 . During the first 10 days of the period 1 July to 30 September 1997 applications may be lodged pursuant to Regulation (EC) No 2497/96 for import licences for the total quantities as referred to in Annex II . Article 2 This Regulation shall enter into force on 29 April 1997 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 28 April 1997 . For the Commission Franz FISCHLER Member of the Commission (') OJ No L 338 , 28 . 12 . 1996, p. 48 . 29 . 4. 97 EN Official Journal of the European Communities No L 112/27 ANNEX I Group No Percentage of acceptance of import licences submitted for the period 1 April to 30 June 1997 11 100,00 ANNEX II (tonnes) Group numbe r Available quantities 11 1 708,00